Citation Nr: 1403652	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel




INTRODUCTION

The Veteran served honorably from April 1966 to February 1975.  He passed in August 2009.  The Appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A Travel Board hearing was scheduled for August 2013 however the Appellant withdrew her request for a hearing in July 2013.  38 C.F.R. § 20.704(e).   

In reviewing this case the Board has not only reviewed the physical claims file, but also the files on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant is seeking service-connection for the cause of the Veteran's death.  The death certificate reflects the Veteran passed on August 1, 2009 due to cardiopulmonary arrest, pulmonary embolism, and deep vein thrombosis.  At the time of the Veteran's death he was service-connected for posttraumatic stress disorder (PTSD) and diabetes mellitus (DM).

In June 2012 the Veteran's claims file was reviewed by a VA examiner who determined the Veteran's service-connected disabilities did not contribute to his death.  In part, the examiner explained that DM is not shown to have an association with pulmonary embolism, citing a medical study.

However, in November 2013 the Appellant's representative submitted an additional medical study, which states "the majority of epidemiological studies demonstrate an increased risk of deep vein thrombosis and pulmonary embolism among diabetic patients."  

This newly submitted medical research is in conflict with the research cited by the June 2012 VA examiner.  Accordingly the Board finds remand is required in order to obtain an additional medical opinion to address the conflicting medical research regarding any association between DM and deep vein thrombosis or pulmonary embolism.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from a vascular surgeon or a similarly qualified medical professional.  This medical professional should be provided with a full copy of the claims file, and a complete rationale should be provided for any opinion expressed.

Based on the medical and factual history the medical professional should address the following question:

Did the Veteran's service-connected disabilities, including PTSD and diabetes mellitus, as likely as not (50% probability) cause or contribute substantially or materially to his death?

In answering this opinion the medical professional should specifically address the conflicting medical reports cited in the claims file: Heit JA, Leibson CL, Ashrani AA, Petterson TM, Bailey KR, Melton LJ III. Is diabetes mellitus an independent risk factor for venous thromboembolism?: a population based case-control study. Arterioscler Thromb Vas Biol. 2009 Sep; 29(9): 1399-405. Epub 2009 Jun 18. PubMed PMID: 19542020 and Gregory Piazza et al., Venous Thromboembolism in Patients with Diabetes Mellitus, The American Journal of Medicine (see claims file for copy). 

2.  Then readjudicate the claim.  If the claim remains denied provide the Appellant and her representative a supplemental statement of the case and allow time for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

